DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed in 3/1/2021, with respect to independent claims, have been fully considered and are persuasive.  The rejection of 10/1/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: establishing an active connection between a first interface of a network device within an internal network and a first interface of a first cluster unit of a high-availability (HA) cluster of network security devices, wherein the first interface of the first cluster unit is in an enabled state in which network traffic directed thereto is able to be received, wherein the HA cluster provides the internal network with connectivity to an external network; concurrent with the active connection, establishing a backup connection between a second interface []";
Since, no prior art was found to teach: ”by putting the first interface of the second cluster unit into the enabled state and putting the first interface of the first cluster unit into the disabled state” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claim 9, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2-8 and 10-18, the claims are allowed due to their dependency on allowable independent claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Stamler et al. (US 7,469,279 B1) teaches all the limitations of the claim but not a shared VIP address.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114